 

Exhibit 10.2

 

Amendment to Terminaling Services Agreement dated as of November 1, 2014 by and
between Center Point Terminal Company, LLC and Enjet, LLC.

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(November 1, 2014)

 

This Amendment is made effective the 1st day of November between Center Point
Terminal Company, LLC, a Delaware limited liability company (“Terminal”), and
Enjet, LLC, a Texas limited liability company (“Customer”).

 

RECITALS

 

A.            Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended by that certain Amendment
to Terminaling Services Agreement dated March 1, 2014, which Agreement provides
for the storage and handling of residual petroleum products as specified therein
at the Terminal Facilities.

 

B.            Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendments.

 

                2.1.          Reduction to Storage at the Baton Rouge, Louisiana
Terminal Facility. Customer agrees to relinquish its right to dedicated storage
of Tank 2005 located at the Baton Rouge Terminal Facility, said tank having a
gross shell capacity of 201,144 barrels.

 

                2.2.          Stipulated Volumes. Customer’s Stipulated Volumes
shall be decreased by the gross shell capacity of Tank 2005 as shown on the
Second Amended Schedule C attached hereto and incorporated herein by this
reference.

 

 

 

  

3.            No Other Modification. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Kenneth E. Fenton    
Kenneth E. Fenton     Executive Vice President         ENJET, LLC         By:
/s/ L. Peter Byler     L. Peter Byler     President

 

 

 

  

SECOND AMENDED SCHEDULE C

 

STIPULATED VOLUMES

 

Terminal  Stipulated Volume (barrels)   Initial Contract Term
(estimated commencement
8-14-13) Baton Rouge   711,242   5 Years Galveston   439,900   5 Years Total
Stipulated Volumes   1,151,142    

 

 

 